Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into and made effective as of
the 1st day of October, 2018 (the “Effective Date”), by and between Tailored
Shared Services, Inc., a wholly owned subsidiary of Tailored Brands, Inc.
(collectively, the “Company”) and Douglas S. Ewert (the “Consultant”).

 

WHEREAS, the Consultant had previously been employed by the Company pursuant to
the terms of an employment agreement, by and between the Company and the
Consultant (the “Employment Agreement”);

 

WHEREAS, effective September 30, 2018, the Consultant incurred a Separation From
Service, as that term was defined in the Employment Agreement;

 

WHEREAS, the Company’s President and Chief Operating Officer (the “COO”)
unexpectedly resigned from the Company;

 

WHEREAS, following this Separation From Service, the Company desires to retain
the Consultant to serve as a business advisor to provide certain services in
connection with the transition of the duties of his previous position with the
Company to his successor as well as the transition of the duties of the former
COO to his successor (the “Transition”), and the Consultant is willing to
provide such services, for the term and upon the other conditions set forth in
this Agreement;

 

WHEREAS, the Company and the Consultant hereby agree that, as of the Effective
Date, the Consultant is not and shall not be considered an “employee” of the
Company; and

 

WHEREAS, the Company and the Consultant intend to be bound by the terms of this
Agreement, and further intend that this Agreement shall encompass all terms and
conditions of their relationship;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows, intending to be legally bound:

 

1.                                      Effective Date.  Effective as of the
Effective Date, the Company hereby retains the Consultant as an independent
contractor, and the Consultant hereby accepts such relationship as services for
hire, upon the terms and conditions set forth in this Agreement.

 

2.                                      Term.  This Agreement shall commence on
the Effective Date and continue in effect until December 31, 2018 (the “Term”).

 

3.                                      Services.  During the Term, the
Consultant agrees to serve as an independent contractor of the Company and to
make himself available to provide reasonable consulting and advisory services to
the Company on an as-needed basis with respect to the Transition.  Such

 

--------------------------------------------------------------------------------


 

services shall be determined in the discretion of the Executive Chairman of the
Company (the “Executive Chairman”) to allow the Consultant to advise and assist
the Executive Chairman with matters of importance to the Company, including, but
not be limited to, strategic planning and positioning for long-term
competitiveness; retail innovations; corporate culture; employee recruiting,
retention and motivation; competitor intelligence; industry networking; new
ventures and corporate development opportunities; performance management;
pricing and promotional strategies; inventory management; and long-range
financial planning.  The services shall be provided by the Consultant at such
reasonable times as the Company may request, and the Consultant shall devote
that amount of consulting time necessary to provide the services in accordance
with the terms and conditions of this Agreement.  Notwithstanding the previous
sentence, the Company and the Consultant anticipate that the level of services
to be provided by the Consultant to the Company pursuant to the terms of this
Agreement shall be less than 20% of the average level of service performed by
the Consultant as an employee of the Company during the 36-month period
immediately preceding his Separation From Service.  The Consultant shall
faithfully and diligently perform all of the services that may be reasonably
requested of him by the Company pursuant to this Agreement, promote the best
interests of the Company at all times and comply with all policies of the
Company.

 

4.                                      Fees.  During the Term and in return for
the Consultant’s services, the Company shall pay the Consultant a consulting fee
of $104,167 per month, payable monthly on or before the last day of each
calendar month of the Term.

 

5.                                      Other Compensation and Benefits.  The
Consultant shall not be entitled to participate in or receive benefits under any
of the Company’s employee benefit plans or programs or receive any other fringe
benefits from the Company on account of the services to be provided by him to
the Company under this Agreement.  Nothing in this Agreement shall limit the
Consultant’s ability to participate or right to receive benefits under any of
the Company’s employee benefit plans or programs on account of his status as a
former employee of the Company.  Specifically, in determining the Consultant’s
Bonus to be paid to him with respect to the fiscal year of the Company that ends
after the Consultant’s Separation From Service, the Company will take into
consideration the performance of the Consultant under this Agreement and the
value of the Transition services to the Company provided hereunder.

 

6.                                      Nature of Relationship.

 

(a)                                 It is expressly understood and agreed by the
parties that the Consultant shall provide the services described in this
Agreement as an independent contractor with the Company, rather than as an
employee of the Company.  Nothing in this Agreement shall be construed to confer
upon the Consultant the status of an employee or agent of the Company or any of
the rights thereof, nor shall either party have any authority to bind the other
in any respect, it being intended that each shall remain an independent
contractor responsible for its/his own actions.  If the Company is required to
pay or withhold any taxes or make any other payment with respect to the fees
payable to the Consultant, the Consultant shall reimburse the Company in full
for such taxes or payments and permit the

 

2

--------------------------------------------------------------------------------


 

Company to make deductions for taxes required to be withheld from any sum due to
the Consultant.

 

(b)                                 The Consultant acknowledges that as an
independent contractor, the Consultant shall be responsible for the payment of
any and all taxes or assessments owed upon the Company’s payments to the
Consultant for his services.  The Consultant, upon request by the Company, shall
provide information to the satisfaction of the Company that the Consultant has
timely paid all self-employment taxes and all quarterly estimates of income
taxes resulting from payments pursuant to this Agreement.

 

(c)                                  The Company agrees not to exert or retain
control of, or the right to control, the terms, mode and manner of the services
to be performed by the Consultant.  Rather, it is the intent of the Company and
the Consultant that the Consultant shall have the right to control all terms and
conditions of the work he is performing for the Company.

 

(d)                                 It is the intent of the Company and the
Consultant that the Company shall not be liable for any damages arising from any
personal injury sustained by the Consultant resulting from any activity related
to the Consultant’s duties.  The Consultant, by signing this Agreement, hereby
assumes full responsibility for all damages or injuries he may sustain in
furtherance of his performance of services or in furtherance of any function
related to his performance of services.

 

(e)                                  The Consultant hereby fully and forever
agrees to release and discharge the Company for any and all claims, demands,
damages, rights of action, or causes of action, present or future, whether the
same be known, anticipated, or unanticipated, resulting from or arising out of
the Consultant’s services provided to the Company, except for any such claims,
demands, etc. which may arise after this Agreement is signed

 

(f)                                   The Company and the Consultant agree that
no State workers’ compensation act or law shall be applicable to the
relationship created under this Agreement, and the Consultant shall not be
eligible to receive benefits under any such workers’ compensation act or law.

 

(g)                                  The Company and the Consultant further
agree that at the termination of the Consultant’s duties for the Company, the
Consultant shall not be eligible for benefits under any State unemployment
compensation law.

 

7.                                     Miscellaneous.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  Rights and
obligations of the Consultant hereunder may not be delegated, assigned or
otherwise transferred.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Failure to insist upon strict compliance
with any of the terms, covenants or conditions hereof shall not be deemed a
waiver of any such term, covenant or condition, nor shall any such failure at
any one time or times be deemed a waiver or relinquishment at any other time or
times of any right under the terms, covenants or conditions hereof.

 

(c)                                  No modification or amendment of this
Agreement shall be effective unless and until the same shall be in a writing
duly executed by both parties hereto.

 

(d)                                 If any provision hereof shall be determined
to be unlawful, improper or unenforceable for any reason, the remaining
provisions of this Agreement shall remain in full force and effect.  It is the
intention of the Company and the Consultant that if any provision of this
Agreement is susceptible of two or more constructions, one of which would render
the provision unenforceable and the other or others of which would render the
provision enforceable, then the provision shall have the meaning which renders
it enforceable.

 

(e)                                  This Agreement constitutes the entire
agreement between the parties hereto in respect of its subject matter and
supersedes all prior and contemporaneous agreements between the parties hereto
in connection with the subject matter of this Agreement.  No officer, employee
or other servant or agent of the Company or of the Consultant is authorized to
make any representation, warranty or other promise not contained in this
Agreement.  No change, termination or attempted waiver of any of the provisions
of this Agreement shall be binding upon the Company or the Consultant unless in
writing and signed by the party to be charged.

 

(f)                                   The parties agree that this Agreement
shall be governed and construed in accordance with the laws of the State of
California.

 

(g)                                  This Agreement may be executed in
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.

 

(h)                                 The section headings herein are for
convenience only and shall not affect the construction of this Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed on behalf of the
Company by its duly authorized officer and by the Consultant, to be effective as
of the date first written above.

 

TAILORED SHARED SERVICES, LLC

 

DOUGLAS S. EWERT

 

 

 

 

 

 

By:

/s/ Dinesh Lathi

 

/s/ Douglas S. Ewert

 

Dinesh Lathi

 

 

 

Executive Chair

 

 

 

Dated: August 28, 2018

 

Dated: August 28, 2018

 

5

--------------------------------------------------------------------------------